Citation Nr: 1124778	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the Veteran's claim.  Jurisdiction of the Veteran's case is currently with the VA RO in Sioux Falls, South Dakota.

In June 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.

Here, the Board notes that the Veteran has been diagnosed with PTSD.  The Veteran has also been diagnosed with depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue on appeal as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder to fear of hostile military or terrorist activity during active duty in Panama and during the Persian Gulf War.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In this case, as noted, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  VA treatment records indicate diagnoses of PTSD and depressive disorder and, in December 2006, a VA examiner diagnosed PTSD most likely due to military service.  But, the RO has been unable to verify the Veteran's alleged stressful events (see November 2006 Formal Memorandum on lack of information to verify stressors).

The Veteran has reported that he served in Panama and Saudi Arabia.  His Report of Separation or Transfer (DD Form 214) shows that he served in support of Operation Desert Shield/Desert Storm from August 1990 to September 1996.  

The Veteran's alleged stressful events include participation in Operation Just Cause in Panama in December 1989.  During his June 2009 Board hearing, the Veteran testified that he was transferred to a duty station in Panama in December 1989 and briefly placed on loan to the United States Army.  Prior to taking up duties with the 24th Consolidated Aircraft Maintenance Squadron, he reported that he was temporarily billeted with the Army in Harvest Bear and asked to participate with the Army in preparing for the Operation.  He and others were to shoot out the street lights in downtown Panama City in preparation for special operations teams that were to arrive later that night.  The Veteran indicated that he was subject to small arms fire during this operation and was pinned down for a time behind concrete steps before he could escape.  The Veteran also said that he witnessed mass burial sites in Panama that resulted from the fighting.  

In addition, the Veteran reports that he was sent to Saudi Arabia in February and March 1991 as part of Operation Desert Shield/Desert Storm.  He states that he was part of mortuary coverage and was tasked with clean up along the "highway of death" after the first Persian Gulf War.  The Veteran reports that he saw and helped with the handling of many dead bodies, as well as many burned tanks and vehicles.  The Veteran also reports that his camp was subject to scud missile strikes during his time there.  

The Veteran's other alleged stressors include witnessing a beheading in a Saudi Arabian marketplace in 1988, and taking occasional small arms fire while on temporary duty (TDY) at an airport in Somalia in October and November 1993.  

The Board finds that further development regarding the Veteran's stated stressors is warranted.  In this regard, the Board notes that some of the Veteran's service personnel records are associated with the Veteran's claims file.  However, records related to his various duty stations and unit assignments do not appear to have been obtained.  In addition, the Veteran should be afforded an additional opportunity to submit further detailed information regarding names, dates, and unit assignments corresponding to the various stressors related above.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

In light of Clemons, supra, the Board believes that an additional VA examination and opinion is necessary to determine whether any currently diagnosed psychiatric disorders, to include PTSD, are related to the Veteran's active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

The Board notes that the Veteran has been treated at the Denver Colorado VA Health System.  Medical records from this system dated since November 2008 should be associated with the Veteran's claims file.  The Veteran also testified before the Board that he moved to Rapid City and began treatment at Fort Reed, Sturgis, starting in February 2009.  Records from this facility, and all VA facilities from which the Veteran has received treatment since February 2009, should also be obtained on remand.  This should include all psychiatric appointments at the VA that the Veteran indicated were scheduled for the week following his hearing with the Board in June 2009.  Finally, the Veteran should also be afforded an opportunity submit any relevant records that he may identify.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

2.  Obtain all medical records regarding the Veteran's treatment at the Denver Colorado VA Health System, dated since November 2008, at the VA medical facility in Fort Reed, Sturgis, dated since February 2009, and at any other VA facilities identified by him at which he was treated since February 2009, to specifically include records of all medical and psychiatric appointments scheduled for the week following his June 2009 Board hearing.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified.  The Veteran may submit medical records directly to VA.

3.  Contact the National Personnel Records Center, the Department of the Air Force, the Department of the Army, and any other appropriate federal records repository, and obtain a complete copy of the Veteran's service personnel records, to specifically include records related to his various duty stations and unit assignments for his entire period of active duty from July 1981 to September 1996.  

4.  Contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.

Review the file and prepare a summary of all the Veteran's claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  Request that the JSRRC provide information which might corroborate the Veteran's alleged stressors, to specifically include exposure to small arms fire and witnessing dead bodies during his participation in Operation Just Cause in Panama in December 1989, and in Saudi Arabia in February and March 1991 during Operation Desert Shield/Desert Storm, and exposure to small arms fire while on TDY at an airport in Somalia in October and November 1993.  The RO must associate any response and/or additional records with the claims file.

5.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims files, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.

The examiner should be advised that the Veteran's alleged stressful events include participation in Operation Just Cause in Panama in December 1989 and in Operation Desert Shield/Desert Storm in Saudi Arabia in February and March 1991, when he was exposed to small arms fire and saw dead bodies.  Pending verification thereto, the examiner should determine whether the Veteran currently suffers from PTSD related to stressors incurred in service or his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  Finally, re-adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


